Pearl Cohen Zedek Latzer Baratz LLP
_ Guy Yonay, Partner | GYonay@PearlCohen.com | 646-878-0808

 

August 7, 2018

Via E-mail to: miketirate@yahoo.com
mikey@caagearup.com

Mr. Michael Hartman, CEO
Mr. Michael Tiraturian, COO
ME Technology, Inc.

3901 NE 12" Ave #400
Pompano Beach, FL 33064

Re: Infringement of CAA Industries Ltd. Patent

Dear Messrs. Hartman and Tiraturian:

We are writing as counsel for CAA Industries Ltd. (“CAA Industries”), to demand that ME
Technology, Inc. (“ME Technology”) cease immediately from attempting to manufacture or contract any
third-parties in an attempt to manufacture the RONI handgun converter device, and desist from further
infringement of CAA Industries’ intellectual property.

As you are aware, CAA Industries is a leader in the development and manufacturing of tactical
accessories in the firearm industry, including the RONI handgun converter, which is covered by U.S. Patent
No. 8,887,432 (the “ ‘432 Patent,” attached), entitled Handgun Converter. Under the existing relationship
between CAA Industries and ME Technology, ME Technology has been distributing the RONI handgun
converter in the United States; however, ME Technology does not have — and has never had — any rights
under the patent, including a license to make or have made the inventions of the ‘432 Patent. Any attempt
by ME Technology to manufacture the RONI handgun converter would constitute willful infringement of
CAA Industries’ intellectual property rights.

Based on ME Technology’s infringement (or intended infringement) of CAA Industries’ ‘342
Patent, we demand that ME Technology’s immediately (a) cease and desist exploring the manufacturing of
or the manufacturing of the RONI handgun converter device, (b) cease and desist contacting any third-
party in order to manufacture or potentially manufacture the RONI handgun converter device, (c) provide
a detailed list of all third parties ME Technology contacted in an attempt to manufacture the RONI handgun
converter device, and (d) provide an account of any sales of mold, copy, or replication of the RONI handgun
converter device not manufactured by CAA Industries.

Please confirm ME Technology’s compliance with the above by August 13, 2018. If we do not
hear from you by then, CAA Industries reserves all rights to take appropriate legal action in this matter.
Nothing herein is intended to prejudice or otherwise limit CAA Industries’ rights against ME Technology.

Sincerely yours,
uy Yorlay

cc: Joseph Parisi, Plastimold Products
(via fax and e-mail at sales@plastimoldproducts.com)

New York 1500 Broadway, New York, New York 10036 USA | Phone: 646-878-0800 | Fax: 646-878-0801
Boston 50 Congress Street Boston, MA 02109 USA | Phone: 617-228-5720 | Fax: 617-228-5721
